PER CURIAM.
Appeal from the summary denial of a motion to vacate and set aside sentence, Rule 3.850, Fla.R.Crim.P. A. W. Edwards contends that he was convicted of a crime not charged in the information. The trial court denied the motion on the grounds that the issue should have been raised on direct appeal, that the motion stated only mere assertions and conclusions, and that the records and files refute the claims. We affirm.
Edwards could have raised the issue on direct appeal. Ashley v. State, 350 So.2d 839 (Fla. 1st DCA 1977). He did have the benefit of appellate review and his conviction was affirmed at 349 So.2d 1231 (Fla. 1st DCA 1977).
We note that the trial court’s order did not include attachments to support the statement that the claim was refuted on the merits by the files and records. Rule 3.850 requires such attachments, but since we affirm on an issue of law, not facts, we will not in this case remand for the attachments.
AFFIRMED.
BOYER, Acting C. J., and MILLS and BOOTH, JJ., concur.